295 S.W.3d 909 (2009)
STATE of Missouri, Respondent,
v.
Daniel Edward RULO, Appellant.
No. WD 69512.
Missouri Court of Appeals, Western District.
November 3, 2009.
Matthew Ward, for Appellant.
John W. Grantham, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Daniel Rulo appeals the circuit court's judgment convicting him of tampering in the first degree, robbery in the first degree, and careless and imprudent driving. After a thorough review of the record, we conclude that sufficient evidence exists to support Rulo's convictions and an extended opinion would have no precedential value. A memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 30.25(b).